COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RAYMOND JOE TAYLOR,                           §
                                                              No. 08-12-00143-CR
                   Appellant,                  §
                                                                 Appeal from the
 v.                                            §
                                                           355th Judicial District Court
 THE STATE OF TEXAS,                           §
                                                               Hood County, Texas
                   Appellee.                   §
                                                               Cause No. CR11748
                                               §

                                         O R D E R

       The Court on its own motion ORDERS the Official Court Reporter for the 355th Judicial

District Court of Hood County, Texas to prepare a supplemental reporter’s record with the

Original State’s Exhibit 5 (DVD). The supplemental reporter’s record is due with this Court on

or before December 23, 2013. The Clerk of this Court will return the original exhibits to the

Official Court Reporter for the 355th Judicial District Court of Hood County, Texas, after final

disposition of this appeal.

       IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2013.



                                                   PER CURIAM


Before McClure, C.J., Rivera and Rodriguez, JJ.